FULL TEXT.
BY THE COURT.
This action was brought for the purpose of securing an injunction restraining the defendants from selling or furnishing bread and other baked goods to certain customers along certain distributing routes radiating from Bryan. The trial resulted in a judgment and decree for the plaintiff, from which an appeal has been taken.
We, will content ourselves with stating as briefly as may be the conclusions at which we have arrived.
About six years ago the plaintiff and Edward Antoni made an oral agreement for an indeterminate period by which Antoni was to furnish bread to the plaintiff at 9 cents per loaf less 16%%, and the plaintiff was to market the same along a route then established and such other routes as might thereafter be established and furnish trucks and employes to do the marketing. The business has ever since been so conducted, and has increased from one route and 400 loaves per day to 4 routes and 3,000 loaves per day, with a gross profit to plaintiff in 1926 of about $19,000.00 and the same in 1927, out of which amount he had, of course, to provide trucks and drivers, together with the expenses in distributing the bread.
In view of the fact that the plaintiff was obligated to and did provide trucks, employes, etc., and was engaged in the sale and distribution of a product manufactured by the defendant, the ease is different from an ordinary milk-route case, where plaintiffs who market *276their own product have secured injunctions against their employes or former employes. Each party to the agreement in the present case has expended large sums in providing facilities for taking care of the increased business and each has an interest in the routes and the customers. Any decree of this court, to be equitable, must preserve, as far as may be, the equitable rights of all the parties.
While the agreement was not made to cover any specified time, in view of the large expenditures made by each, in order to conduct the increased business, the agreement could only be legally abrogated on reasonable notice to the other party.
The court finds in this case that- the defendant Antoni undertook to abrogate the agreement on February 12, 1928, without reasonable notice or, indeed, without any notice other than that it was at once abrogated, The court is of the opinion that the reasonable notice which was required in order to permit the termination of the contract should extend to May 19, 1928, inclusive. That period would be reasonably sufficient to enable the plaintiff to re-adjust his business; and the plaintiff is entitled to an injunction in this case against the defendants Edward Antoni and his partner, preventing their interfering with his conduct of the business during that time. If the defendants shall consent to furnish bread to the plaintiff at not more than 9c a loaf, less the agreed discount of 16%%, the plaintiff during the continued existence of the contract is required to market the bread manufactured by them. If they do not choose to furnish bread, the plaintiff shall be at liberty to use bread manufactured by any other' party.
As to the defendants who were employes of the plaintiff, driving, his trucks on the routes in question, and who were wrongfully induced by Antoni and his partner to leave plaintiff’s. service, the court finds that they violated their duty of fidelity and loyalty to the plaintiff in abandoning his service and co-operating with the defendants Antoni, and Mueller, and as against the employes a perpetual injunction is granted.
The case is remanded to the .Court of Common Pleas for further proceedings and to find and determine how much damages, if any, the plaintiff is entitled to recover by reason of defendants’ breaking the contract without giving reasonable notice thereof, with the suggestion that such damages can best be determined after the • expiration of the temporary period fixed therein, towit, May 19, 1928.
Judgment and decree for plaintiff.
(Richards and Williams, JJ., concur.)